Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  139860(77)


  RAQUEL ROBELIN, Conservator, for
  TEIJA McCALL,
            Plaintiff-Appellee,
                                                                   SC: 139860
  v                                                                COA: 279780
                                                                   Kent CC: 04-010444-NH
  SPECTRUM HEALTH HOSPITALS, d/b/a
  SPECTRUM HEALTH-EAST CAMPUS,
  JOHN HARTMANN, M.D., and
  ADVANTAGE HEALTH PHYSICIANS, P.C.,
             Defendants-Appellants.
  _____________________________________


         On order of the Chief Justice, the motion by the Michigan State Medical Society
  for leave to file a brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2011                       _________________________________________
                                                                              Clerk